Exhibit 10.3

 

MFA FINANCIAL, INC.

AMENDED AND RESTATED 2010 EQUITY COMPENSATION PLAN

 

FORM OF PHANTOM SHARE AWARD AGREEMENT (Gorin/Knutson)

(TIME BASED VESTING)

 

AGREEMENT, dated as of the ___ day of _________, 20__ (the “Grant Date”), by and
between MFA Financial, Inc., a Maryland corporation (the “Company”), and
______________ (the “Grantee”).

 

WHEREAS, the Company maintains the MFA Financial, Inc. Amended and Restated 2010
Equity Compensation Plan, as it may be amended from time to time (the “Plan”)
(capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto by the Plan);

 

WHEREAS, the Grantee, as an employee of the Company, is an Eligible Person;

 

WHEREAS, the Company and the Grantee entered into that certain Employment
Agreement, dated January 21, 2014 (the “Employment Agreement”); and

 

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant Phantom Shares to the Grantee subject to
the terms and conditions set forth below.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.                                      Grant of Phantom Shares.

 

The Company hereby grants the Grantee ______ Phantom Shares. The Phantom Shares
are subject to the terms and conditions of this Agreement and are also subject
to the provisions of the Plan.  The Plan is hereby incorporated by reference as
though set forth herein in its entirety.

 

2.                                      Vesting.

 

The Phantom Shares shall be subject to the terms and conditions set forth in
this paragraph 2.

 

(a)                                 Except as otherwise provided herein, ___% of
the Phantom Shares shall vest on __________ __, 20__, provided that the Grantee
has not had a Termination of Service prior to such date.

 

(b)                                 The following terms shall apply in the event
of Termination of Service:

 

(i)                                     In the event that, prior to
___________ __, 20__, the Grantee experiences a Termination of Service by the
Company without Cause (as defined in the Employment Agreement), a Termination of
Service by the Grantee for Good Reason (as defined in the Employment Agreement)
or a Termination of Service on account of the Grantee’s death or Disability (as
defined in the Employment Agreement), then, subject to Section 5(k) of the
Employment Agreement, to the extent that the Phantom Shares otherwise would have
vested

 

1

--------------------------------------------------------------------------------


 

during the 12 month period following the Grantee’s Termination of Service, such
Phantom Shares shall vest as of the Grantee’s termination date.

 

(ii)                                  Notwithstanding the foregoing, in the
event that, prior to _________ __, 20__, the Grantee’s experiences a Termination
of Service by the Company without Cause or a Termination of Service by the
Grantee for Good Reason (other than for Disability), in either case within 12
months following a Change in Control (as defined in the Employment Agreement),
then, subject to Section 5(k) of the Employment Agreement, the Phantom Shares
shall become fully vested as of the Grantee’s termination date.

 

(c)                                  Except as otherwise provided in this
paragraph 2, if the Grantee experiences a Termination of Service for any reason,
any unvested Phantom Shares shall, with no further action, be forfeited and
cease to be outstanding as of the Grantee’s Termination of Service.

 

3.         Settlement.

 

Each vested and outstanding Phantom Share shall be settled in one share of
Common Stock of the Company (a “Share”) within 15 days of the date on which such
Phantom Share vests as set forth in paragraph 2 above (the “Settlement Date”). 
To the extent such payment is required to be delayed six months pursuant to the
rules of Section 409A of the Code related to “specified employees,” such payment
shall not be made before the date which is six months after the date of
Termination of Service.  Any delayed payment shall be made to the Grantee on the
first day of the seventh month following the Grantee’s Termination of Service
(or the date of the Grantee’s death, if earlier).

 

4.          Dividend Equivalent Rights

 

A DER is hereby granted to the Grantee, consisting of the right to receive, with
respect to each outstanding Phantom Share (whether or not vested) that has not
been forfeited in accordance with paragraph 2, cash in an amount equal to the
cash dividend distributions paid in the ordinary course on a Share to the
Company’s stockholders (each, a “Dividend Payment”).  The Company shall provide
such cash payment within 15 days of the date on which the Dividend Payment is
paid to the Company’s stockholders, and in any event no later than December 31
of the year in which the Dividend Payment is paid.

 

5.         Miscellaneous.

 

(a)        The value of a Phantom Share may decrease depending upon the Fair
Market Value of a Share from time to time. Neither the Company nor the
Committee, nor any other party associated with the Plan, shall be held liable
for any decrease in the value of the Phantom Shares. If the value of such
Phantom Shares decrease, there will be a decrease in the underlying value of
what is distributed to the Grantee under the Plan and this Agreement.

 

(b)       With respect to this Agreement, (i) the Phantom Shares are bookkeeping
entries and the Grantee shall not have any rights of a shareholder with respect
to Common Stock unless and until the Phantom Shares vest and are settled by the
issuance of such Shares of Common Stock, (ii) the obligations of the Company
under the Plan are unsecured and constitute a commitment  by the Company to make
benefit payments in the future, (iii) to the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no

 

2

--------------------------------------------------------------------------------


 

greater than the right of any general unsecured creditor of the Company,
(iv) all payments  under the Plan (including distributions of Shares) shall be
paid from the general funds of the Company and (v) no special or separate fund
shall be established or other segregation of assets made to assure such payments
(except that the Company may in its discretion establish a bookkeeping  reserve
to meet its obligations under the Plan). The award of Phantom Shares is intended
to be an arrangement that is unfunded for tax purposes and for purposes of Title
I of the Employee Retirement Income Security Act of 1974, as amended.

 

(c)                                  THIS AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF MARYLAND, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF
LAWS. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.  This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

(d)                                 The Committee may construe and interpret
this Agreement and establish, amend and revoke such rules, regulations and
procedures for the administration of this Agreement as it deems appropriate. In
this connection, the Committee may correct any defect or supply any omission, or
reconcile any inconsistency in this Agreement or in any related agreements, in
the manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective. All decisions and determinations by the Committee in the
exercise of this power shall be final and binding upon the Company and the
Grantee.

 

(e)                                  All notices hereunder shall be in writing
and, if to the Company, shall be delivered to the Board or mailed to its
principal office, addressed to the attention of the Committee and, if to the
Grantee, shall be delivered personally or mailed to the Grantee at the address
appearing in the records of the Company. Such addresses may be changed at any
time by written notice to the other party given in accordance with this
paragraph 5(e).

 

(f)                                   The failure of the Grantee or the Company
to insist upon strict compliance with any provision of this Agreement or the
Plan, or to assert any right the Grantee or the Company, respectively, may have
under this Agreement or the Plan, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement or the
Plan.

 

(g)                                  Nothing in this Agreement shall (i) confer
on the Grantee any right to continue in the service of the Company or its
Subsidiaries or otherwise confer any additional rights or benefits upon the
Grantee with respect to the Grantee’s employment with the Company or
(ii) interfere in any way with the right of the Company or its Subsidiaries and
its stockholders to terminate the Grantee’s service at any time.

 

(h)                                 If any change is made to the outstanding
Common Stock or the capital structure of the Company, the Phantom Shares shall
be adjusted in accordance with the Plan.

 

(i)                                     The Phantom Shares and the rights
relating thereto shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, garnishment, levy,
execution, or other legal or equitable process, either voluntary or involuntary;
and any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, attach or garnish, or levy or execute on the Phantom Shares and the
rights relating thereto shall be void.

 

3

--------------------------------------------------------------------------------


 

(j)                                    The Company may assign any of its rights
under this Agreement.  This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Grantee and the Grantee’s beneficiaries, executors, administrators and the
person(s) to whom the Phantom Shares may be transferred by will or the laws of
descent or distribution.

 

(k)                                 The Plan is discretionary and may be
amended, suspended or discontinued by the Company at any time, in its
discretion. The grant of the Phantom Shares in this Agreement does not create
any contractual right or other right to receive any Phantom Shares or other
Grants in the future. Future Grants, if any, will be at the sole discretion of
the Company. Any amendment, suspension or discontinuation of the Plan shall not
constitute a change or impairment of the terms and conditions of the Grantee’s
employment with the Company.

 

(l)                                     The issuance and transfer of Shares
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Shares may be
listed.  No shares of Common Stock shall be issued or transferred unless and
until any then applicable requirements of state and federal laws and regulatory
agencies have been fully complied with to the satisfaction of the Company and
its counsel.

 

(m)                             The Grantee shall be required to pay to the
Company or make arrangements satisfactory to the Company regarding payment of
any federal, state or local taxes of any kind that are required by law to be
withheld with respect to  the Phantom Shares.  The Grantee may elect to have
such tax withholding satisfied, in whole or in part, by authorizing the Company
to withhold a number of Shares to be issued pursuant to this Agreement with an
aggregate Fair Market Value as of the date withholding is effected that would
satisfy the withholding amount due; provided however, that no Shares shall be
withheld with an aggregate value exceeding the minimum amount of tax required to
be withheld by law.  Notwithstanding anything contained in the Plan or this
Agreement to the contrary, the Grantee’s satisfaction of any tax withholding
requirements imposed by the Committee shall be a condition precedent to the
Company’s obligation as may otherwise be provided hereunder to provide Shares to
the Grantee, and the failure of the Grantee to satisfy such requirements with
respect to this Grant shall cause this Grant to be forfeited.

 

(n)                                 The Phantom Shares shall be subject to any
applicable clawback policy implemented by the Board  from time to time.

 

(o)                                 This Agreement is intended to comply with
Section 409A of the Code or an exemption thereunder and shall be construed and
interpreted in a manner that is consistent with the requirements for avoiding
additional taxes or penalties under Section 409A of the Code.  Notwithstanding
the foregoing, the Company makes no representations that the payments and
benefits provided under this Agreement comply with Section 409A of the Code and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Grantee on
account of non-compliance with Section 409A of the Code.

 

(p)                                 This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.

 

4

--------------------------------------------------------------------------------


 

[remainder of the page left intentionally blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the day and year first above written.

 

 

MFA FINANCIAL, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

The Grantee hereby agrees and acknowledges that the Grantee will be bound by the
terms and conditions of this Agreement and the Plan and that all determinations
by the Committee will be final and binding on all persons.

 

 

 

 

 

[Grantee]

 

6

--------------------------------------------------------------------------------